        Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 1 of 22



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


THEO CARAMIHAI, Individually and On        Case No.:
Behalf of All Others Similarly Situated,

                           Plaintiff,      CLASS ACTION COMPLAINT FOR
                                           VIOLATIONS OF THE FEDERAL
             v.                            SECURITIES LAWS

HELIUS MEDICAL TECHNOLOGIES,
INC., PHILIPPE DESCHAMPS, JOYCE            JURY TRIAL DEMANDED
LAVISCOUNT and JONATHAN
SACKIER

                           Defendants.
            Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 2 of 22



       Plaintiff Theo Caramihai (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

Plaintiff’s information and belief is based upon, among other things, his counsel’s investigation,

which includes without limitation: (a) review and analysis of regulatory filings made by Helius

Medical Technologies, Inc. (“Helius” or the “Company”) with the United States (“U.S.”)

Securities and Exchange Commission (“SEC”); (b) review and analysis of press releases and

media reports issued by and disseminated by Helius; and (c) review of other publicly available

information concerning Helius.

                       NATURE OF THE ACTION AND OVERVIEW
       1.       This is a class action on behalf of persons and entities that acquired Helius

securities between November 9, 2017 and April 10, 2019, inclusive (the “Class Period”), seeking

to pursue remedies under the Securities Exchange Act of 1934 (the “Exchange Act”).

       2.       Helius is a neurotechnology company that purports to develop, license, or acquire

non-invasive technologies targeted at reducing symptoms of neurological disease or trauma. The

Company’s Portable Neuromodulation Stimulator (“PoNS”) is purportedly a medical device for

the treatment of chronic balance deficit associated with mild to moderate traumatic brain injury.

       3.       On January 25, 2019, the Company announced that it had received a request for
additional data and information from the U.S. Food and Drug Administration (the “FDA”)

related to the Company’s request for de novo classification and 510(k) clearance of PoNS.

       4.       On this news, the Company’s share price fell $0.48, or approximately 6%, to

close at $7.13 per share on January 25, 2019, on unusually heavy trading volume.1

       5.       On April 10, 2019, the Company revealed that the FDA had denied regulatory

clearance of the PoNS device because the Company had not provided sufficient clinical data to

show the device was effective.


1
  The Company’s stock traded on a split-adjusted basis following a one-for-five reverse stock
split, effective January 23, 2018. All references to the stock price herein reflect the post-split
price.
                                   CLASS ACTION COMPLAINT
                                              1
             Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 3 of 22



        6.       On this news, the Company’s share price fell $4.11, or more than 66%, to close at

$2.10 per share on April 10, 2019, on unusually heavy trading volume.

        7.       Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

clinical study on the use of PoNS did not produce statistically significant results regarding the

effectiveness of the treatment; (2) that, as a result, the clinical study did not support the

Company’s application for regulatory clearance; (3) that, as a result, the Company was unlikely

to receive regulatory approval of PoNS; and (4) that, as a result of the foregoing, Defendants’

positive statements about the Company’s business, operations, and prospects were materially

false and/or misleading and/or lacked a reasonable basis.

        8.       As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                 JURISDICTION AND VENUE
        9.       The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).
        10.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        11.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

charged herein, including the dissemination of materially false and/or misleading information,

occurred in substantial part in this Judicial District, including at investor conferences held in this

Judicial District.

        12.      In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

                                    CLASS ACTION COMPLAINT
                                               2
          Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 4 of 22



United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                            PARTIES
       13.     Plaintiff Theo Caramihai, as set forth in the accompanying certification,

incorporated by reference herein, purchased Helius securities during the Class Period, and

suffered damages as a result of the federal securities law violations and false and/or misleading

statements and/or material omissions alleged herein.

       14.     Defendant Helius is incorporated under the laws of Delaware. Helius’s common

stock trades on the NASDAQ exchange under the symbol “HSDT.”

       15.     Defendant Philippe Deschamps (“Deschamps”) was the Chief Executive Officer

(“CEO”) of the Company at all relevant times.

       16.     Defendant Joyce LaViscount (“Viscount”) was the Chief Financial Officer and

Chief Operating Officer of the Company at all relevant times.

       17.     Defendant Jonathan Sackier (“Sackier”) was the Chief Medical Officer of the

Company at all relevant times.

       18.     Defendant Deschamps, LaViscount and Sackier are also referred to hereinafter as

the “Individual Defendants.” Defendants Deschamps, LaViscount and Sackier because of their

position with the Company, possessed the power and authority to control the contents of the

Company’s reports to the SEC, press releases and presentations to securities analysts, money and

portfolio managers and institutional investors, i.e., the market. The Individual Defendants were

provided with copies of the Company’s reports and press releases alleged herein to be misleading

prior to, or shortly after, their issuance and had the ability and opportunity to prevent their

issuance or cause them to be corrected. Because of their positions and access to material non-

public information available to her, the Individual Defendants knew that the adverse facts

specified herein had not been disclosed to, and were being concealed from, the public, and that

the positive representations which were being made were then materially false and/or

misleading. The Individual Defendants are liable for the false statements pleaded herein.



                                   CLASS ACTION COMPLAINT
                                              3
          Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 5 of 22



                                SUBSTANTIVE ALLEGATIONS

                                           Background

       19.       Helius is a neurotechnology company that purports to develop, license, or acquire

non-invasive technologies targeted at reducing symptoms of neurological disease or trauma. The

Company’s Portable Neuromodulation Stimulator (“PoNS”) is purportedly a medical device for

the treatment of chronic balance deficit associated with mild to moderate traumatic brain injury.
                                Materially False and Misleading
                           Statements Issued During the Class Period

       20.       The Class Period begins on November 9, 2017. On that day, the Company

announced positive results from its clinical trial evaluating the safety and effectiveness of the

PoNS for traumatic brain injury. In a press release, the Company stated, in relevant part:
       Study results highlights:

      Primary effectiveness endpoint demonstrated a trend toward a higher responder
       rate in the high frequency PoNS™ Therapy group (75.4%) than in the low
       frequency PoNS™ Therapy group (60.7%), p<0.081

             o   Primary effectiveness endpoint was not reached because low frequency
                 pulse treatment had a significant therapeutic effect

      Secondary effectiveness endpoints demonstrated statistically and clinically
       significant increases (at least 8 points) in composite SOT scores:

             o   The mean improvement at 2 weeks for combined-arms was 18.3 points,
                 p<0.0005

             o   The mean improvement at 5 weeks for combined-arms was 24.6 points,
                 p<0.0005

      Successfully met primary and secondary safety endpoints as measured by a
       decrease in falls and headaches, in both groups

      There were no serious device related adverse events

       “We are very pleased with the findings from our registrational trial that
       demonstrate that PoNS™ Therapy, deployed independently across our seven
       study sites, produced statistically significant improvements in balance from
       baseline, on average over three times the clinically significant amount,” said
       Helius’ Chief Medical Officer, Dr. Jonathan Sackier. “Achieving the safety
       endpoints and further growing a positive safety profile continues to build
       confidence in our technology. With an underserved patient population waiting for

                                    CLASS ACTION COMPLAINT
                                               4
          Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 6 of 22



       improved treatment opportunities, we are eager to move forward with our
       applications for clearance with the U.S. Food and Drug Administration (FDA)
       and other foreign regulatory bodies.”

       21.     On November 17, 2017, the Company provided a clarification about the clinical

results and plans for FDA submission, stating in a press release:
       Philippe Deschamps, Chief Executive Officer of Helius, stated, “The data showed
       participants who received PoNS Therapy experienced average SOT score
       improvements double to triple the increase that would be expected with physical
       therapy alone in a much shorter timeframe. The company is excited to finalize
       and submit its regulatory dossier to the FDA.”

                                               ***

       Plans for FDA Submission for Marketing Authorization

       First, it is critical to note that the planned route to market for the PoNS™ Therapy
       is as a class II medical device via the de novo classification process. This is novel
       technology for which there are currently no substantially equivalent devices being
       marketed in the US. During the pre-submission meeting with FDA, it was
       established that the investigational PoNS™ Therapy study to address balance
       symptoms in participants with mild to moderate TBI was a “Non-Significant
       Risk” device study.

       FDA will evaluate the probable benefit to health from the use of the device
       against any probable injury based upon a reasonable assurance of safety and
       effectiveness. There is a reasonable assurance that a device is effective when it
       can be determined by FDA, based upon valid scientific evidence, that in a
       significant portion of the target population, the intended use of the device will
       provide clinically significant results. We believe we have met this standard in the
       results of the two clinical trials reported on in this communication in participants
       that had significant balance disorder associated with their mild to moderate TBI.

       Second, the treatment of balance disorder after TBI is a significant health issue
       and represents an unmet medical need. We believe the results of these two
       clinical trials indicate that the investigational PoNS™ Therapy represents a
       promising opportunity to help patients and address a recognized unmet medical
       need.

       Helius also has accomplished the following steps to securing marketing
       authorization:

   1. Proven Quality Management Systems. The company obtained ISO 13485
      certification in October 2016 . . . and in September, 2017 passed their annual audit
      with no issues. Helius has therefore satisfied this element.




                                   CLASS ACTION COMPLAINT
                                              5
          Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 7 of 22



    2. Design Verification: The company is engaged in a battery of tests to ensure the
       investigational PoNS™ device can be manufactured to the required quality. These
       tests, once successfully completed, will accompany submission to FDA.

        22.     On June 18, 2018, the Company announced that it had engaged in pre-submission

meetings with the FDA to support its 510(k) application. In a press release, the Company stated,

in relevant part:
        “As part of the submission process for de novo classification and 510(k)
        clearance, FDA encourages companies to engage in pre-submission meetings to
        obtain the Agency’s perspective and feedback,” stated Jonathan Sackier, Helius’
        Chief Medical Officer. “The breakthrough nature of our PoNS technology
        heightens the Company’s desire to work closely with FDA in advance of our
        submission. We have thus proactively engaged in FDA’s Pre-Submission
        Program to reduce the likelihood of questions from FDA during their review of
        the PoNS 510(k) submission.”

        Dr. Sackier continued: “We met with FDA in a pre-submission meeting held in
        April, which focused on the design verification testing used to support our
        submission. We believe this meeting was very productive and we adjusted this
        element of our submission to incorporate feedback from FDA. We are
        scheduled to meet with FDA again in July and expect this meeting to be equally
        productive. Given the timing of this pre-submission meeting, we now expect to
        submit our request for de novo classification and 510(k) clearance in the third
        quarter of 2018.”

        “The submission of our request for FDA clearance of the PoNS device for the
        treatment of chronic balance deficit due to mild- to moderate-traumatic brain
        injury is an important milestone for Helius, which the Company has been working
        towards since we began our registrational clinical trial in 2015,” added Philippe
        Deschamps, Helius’ President, CEO and Chairman. “We are excited about our
        data and continued collaboration with FDA to finalize our full submission
        package.”

(Emphasis added.)

        23.     On September 4, 2018, the Company announced that it had submitted its request

for de novo classification and 510(k) clearance of the PoNs device. In a press release, the

Company stated, in relevant part:
        “Helius is excited to announce the submission of our request for de novo
        classification and 510(k) clearance of the PoNS device for the treatment of
        chronic balance deficit due to mild- to moderate-traumatic brain injury,” said
        Philippe Deschamps, Helius’ President, CEO and Chairman. “This important
        milestone is the result of many years of hard work from the Helius team, and it
        brings us one step closer to making our novel PoNS Treatment available for U.S.

                                    CLASS ACTION COMPLAINT
                                               6
          Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 8 of 22



       patients who suffer from the potentially disabling effects of TBI-related chronic
       balance disorder.”

       The Company’s request for de novo classification and 510(k) clearance is
       supported by clinical data from two double-blind, randomized, controlled trials
       demonstrating the PoNS device’s safety and efficacy, with combined enrollment
       of 163 patients. It is also informed by feedback provided by FDA during pre-
       submission meetings that focused on the Company’s trial designs, clinical data
       and design verification testing.

       Mr. Deschamps continued: “Looking ahead, the Company is focused on laying
       the groundwork for the commercial launch of our PoNS Treatment following
       FDA clearance and pursuing regulatory clearances in Canada, Australia, Europe.”

(Emphasis added.)

                                  The Truth Begins to Emerge
       24.     The truth begins to emerge on January 25, 2019 when the Company announced

that it had received a request for additional information from the U.S. Food and Drug

Administration (the “FDA”) related to the Company’s request for de novo classification and

510(k) clearance. In a press release, the Company stated, in relevant part:
       During the substantive review phase of a request for De Novo classification and
       510(k) clearance, FDA may request additional information in order to obtain
       information necessary for the agency to continue or complete its review and, in
       such instances, places its review on hold until the requested information is
       submitted.

       “We have enjoyed a good relationship with FDA in the development and review
       of our file. We believe we have the data and information to address FDA’s
       questions and we look forward to submitting our response to enable FDA to
       resume its review process as expeditiously as possible,” said Philippe
       Deschamps, Helius’ Chief Executive Officer. “We will continue to work towards
       securing clearance of PoNS.”

       Mr. Deschamps continued: “The PoNS device is a novel technology and our
       pursuit of a clearance is focused on providing a solution for patients suffering
       from chronic balance deficit due to mild-to-moderate traumatic brain injury, a
       condition that impacts more than two million people in the United States. We
       understand and appreciate the thorough and detailed approach the FDA has taken
       to learn about our novel technology. We look forward to receiving clearance in
       the United States for our non-invasive treatment of chronic balance deficit due to
       mild-to-moderate traumatic brain injury.”

(Emphasis added.)



                                   CLASS ACTION COMPLAINT
                                              7
         Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 9 of 22



       25.     On this news, the Company’s share price fell $0.48, or approximately 6%, to

close at $7.13 per share on January 25, 2019, on unusually heavy trading volume.

       26.     The above statements identified in ¶¶20-24 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

clinical study on the use of PoNS did not produce statistically significant results regarding the

effectiveness of the treatment; (2) that, as a result, the clinical study did not support the

Company’s application for regulatory clearance; (3) that, as a result, the Company was unlikely

to receive regulatory approval of PoNS; and (4) that, as a result of the foregoing, Defendants’

positive statements about the Company’s business, operations, and prospects were materially

false and/or misleading and/or lacked a reasonable basis.
       Additional False and Misleading Statements At The Oppenheimer Healthcare Conference

       27.     On March 20, 2019, the Individual Defendants participated in the Oppenheimer

Healthcare Conference held in New York, New York. Defendant Deschamps described the FDA

regulatory approval process for the Company’s PoNS system, stating in relevant part:
       So here's where we are from a regulatory standpoint in the U.S., we submitted
       to FDA at the end of August on - as part of the User Fee Act, FDA strives to
       get back to people within 150 days. Day 142 or so, they got back to us and
       gave us a request for additional information. Certainly not uncommon for
       breakthrough kind of therapies that they've never reviewed before. Our
       submission path was a de novo to 510(K), and by de novo means that they have
       never reviewed anything like this before. And I can qualitatively describe
       the questions that they asked as fair, based on a novel therapy being in
       front of them for the first time. I can also qualify them as comprehensive,
       meaning that it gave us the impression. And certainly, our regulatory turned
       to the impression that they had looked at the whole submission and found all
       of the different elements from there. And they were specific. Where is this
       table? We didn't find this in your submission. Can you reanalyze this?
       Because we're curious about that kind of questions. Right. Very, very
       specific.

       We announced at our earnings call last Thursday that we had now answered the
       questions from FDA. So, they now have our answers and have picked up the file
       to review. And I wish there was a crystal ball that could allow me to tell
       you that it's going to be 10 days, 60 days, 180 days. We don't know. And
       certainly the dynamics at the beginning of the year where there was a
       government shutdown for 35 days. We have no idea what the impact of that is.

                                   CLASS ACTION COMPLAINT
                                              8
         Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 10 of 22



       So, your guess is as good as ours, although we are very confident that we
       answered every one of their questions, all right. It will be in their behalf
       whether they know.


       28.     The above statements identified in ¶27 were materially false and/or misleading,

and failed to disclose material adverse facts about the Company’s business, operations, and

prospects. Specifically, Defendants failed to disclose to investors: (1) that the clinical study on

the use of PoNS did not produce statistically significant results regarding the effectiveness of the

treatment; (2) that, as a result, the clinical study did not support the Company’s application for

regulatory clearance; (3) that, as a result, the Company was unlikely to receive regulatory

approval of PoNS; and (4) that, as a result of the foregoing, Defendants’ positive statements

about the Company’s business, operations, and prospects were materially false and/or misleading

and/or lacked a reasonable basis.

                                    The Truth Finally Emerges
       29.     On April 10, 2019, the Company revealed that the FDA had denied regulatory

clearance of the PoNS device because the Company had not provided sufficient clinical data to

show the device was effective. In a press release, the Company stated, in relevant part:
       In reaching its conclusion, the Agency noted that it did not have sufficient
       information to discern the relative independent contributions of the PoNS Device
       and physical therapy on the improvements from baseline in the effectiveness
       endpoints observed in the Company’s clinical studies. The FDA noted that the
       Company could generate additional data to address its concerns and resubmit its
       application.

       In the course of its review of the Company’s submission, the Agency recognized
       that there were no device-related serious adverse events in either of the
       Company’s two clinical trials, and that patients in both the treatment and the sham
       control arms demonstrated improvements from baseline for all the pre-specified
       clinical endpoints, including the primary endpoint of responder rate based on
       Sensory Organization Test score.

       “We are understandably disappointed by the Agency’s decision to decline our
       request for De Novo classification and 510(k) clearance, but Helius remains
       committed to generating the data to pursue a De Novo classification and 510(k)
       clearance of our PoNS device in the future for the treatment of patients with
       chronic balance deficit due to mmTBI, in order to bring our innovative therapy to
       more than 1.5 million Americans suffering from this condition,” said Philippe
       Deschamps, Chief Executive Officer of Helius. “In addition to working on

                                    CLASS ACTION COMPLAINT
                                               9
         Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 11 of 22



       generating this new data, we will continue to focus on expanding our commercial
       efforts and treating patients in Canada, where we do currently have regulatory
       clearance,” added Mr. Deschamps.

       30.     On this news, the Company’s share price fell $4.11, or more than 66%, to close at

$2.10 per share on April 10, 2019, on unusually heavy trading volume.

                               CLASS ACTION ALLEGATIONS
       31.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

acquired Helius securities between November 9, 2017 and April 10, 2019, inclusive, and who

were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers and

directors of the Company, at all relevant times, members of their immediate families and their

legal representatives, heirs, successors, or assigns, and any entity in which Defendants have or

had a controlling interest.

       32.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Helius’s common stock actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

can only be ascertained through appropriate discovery, Plaintiff believes that there are at least

hundreds or thousands of members in the proposed Class. Millions of Helius common stock

were traded publicly during the Class Period on the NASDAQ. Record owners and other

members of the Class may be identified from records maintained by Helius or its transfer agent

and may be notified of the pendency of this action by mail, using the form of notice similar to

that customarily used in securities class actions.

       33.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       34.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

       35.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

                                    CLASS ACTION COMPLAINT
                                               10
           Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 12 of 22



questions of law and fact common to the Class are:
          (a)     whether the federal securities laws were violated by Defendants’ acts as alleged

herein;

          (b)     whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of Helius; and

          (c)     to what extent the members of the Class have sustained damages and the proper

measure of damages.

          36.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                UNDISCLOSED ADVERSE FACTS
          37.     The market for Helius’s securities was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, Helius’s securities traded at artificially inflated prices during the Class Period.

Plaintiff and other members of the Class purchased or otherwise acquired Helius’s securities

relying upon the integrity of the market price of the Company’s securities and market

information relating to Helius, and have been damaged thereby.

          38.     During the Class Period, Defendants materially misled the investing public,

thereby inflating the price of Helius’s securities, by publicly issuing false and/or misleading

statements and/or omitting to disclose material facts necessary to make Defendants’ statements,

as set forth herein, not false and/or misleading. The statements and omissions were materially

false and/or misleading because they failed to disclose material adverse information and/or

misrepresented the truth about Helius’s business, operations, and prospects as alleged herein.

                                      CLASS ACTION COMPLAINT
                                                 11
            Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 13 of 22



         39.    At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Helius’s financial well-being and prospects.           These material

misstatements and/or omissions had the cause and effect of creating in the market an

unrealistically positive assessment of the Company and its financial well-being and prospects,

thus causing the Company’s securities to be overvalued and artificially inflated at all relevant

times.    Defendants’ materially false and/or misleading statements during the Class Period

resulted in Plaintiff and other members of the Class purchasing the Company’s securities at

artificially inflated prices, thus causing the damages complained of herein when the truth was

revealed.

                                      LOSS CAUSATION
         40.    Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

         41.    During the Class Period, Plaintiff and the Class purchased Helius’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information
alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                 SCIENTER ALLEGATIONS
         42.    As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by

virtue of his receipt of information reflecting the true facts regarding Helius, his control over,

                                    CLASS ACTION COMPLAINT
                                               12
         Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 14 of 22



and/or receipt and/or modification of Helius’s allegedly materially misleading misstatements

and/or his associations with the Company which made them privy to confidential proprietary

information concerning Helius, participated in the fraudulent scheme alleged herein.


                  APPLICABILITY OF PRESUMPTION OF RELIANCE
                      (FRAUD-ON-THE-MARKET DOCTRINE)

       43.     The market for Helius’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, Helius’s securities traded at artificially inflated prices during the Class Period. On

November 9, 2017, the Company’s share price closed at a Class Period high of $14.00 per share.

Plaintiff and other members of the Class purchased or otherwise acquired the Company’s

securities relying upon the integrity of the market price of Helius’s securities and market

information relating to Helius, and have been damaged thereby.

       44.     During the Class Period, the artificial inflation of Helius’s shares was caused by

the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Helius’s business, prospects, and operations.              These material

misstatements and/or omissions created an unrealistically positive assessment of Helius and its
business, operations, and prospects, thus causing the price of the Company’s securities to be

artificially inflated at all relevant times, and when disclosed, negatively affected the value of the

Company shares. Defendants’ materially false and/or misleading statements during the Class

Period resulted in Plaintiff and other members of the Class purchasing the Company’s securities

at such artificially inflated prices, and each of them has been damaged as a result.

       45.     At all relevant times, the market for Helius’s securities was an efficient market for

the following reasons, among others:

       (a)     Helius shares met the requirements for listing, and was listed and actively traded

on the NASDAQ, a highly efficient and automated market;

       (b)     As a regulated issuer, Helius filed periodic public reports with the SEC and/or the

                                    CLASS ACTION COMPLAINT
                                               13
         Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 15 of 22



NASDAQ;

       (c)     Helius regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

       (d)     Helius was followed by securities analysts employed by brokerage firms who

wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms.         Each of these reports was publicly

available and entered the public marketplace.

       46.     As a result of the foregoing, the market for Helius’s securities promptly digested

current information regarding Helius from all publicly available sources and reflected such

information in Helius’s share price. Under these circumstances, all purchasers of Helius’s

securities during the Class Period suffered similar injury through their purchase of Helius’s

securities at artificially inflated prices and a presumption of reliance applies.

       47.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because the Class’s claims are, in large part, grounded on Defendants’ material

misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

material adverse information regarding the Company’s business operations and financial

prospects—information that Defendants were obligated to disclose—positive proof of reliance is

not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment

decisions. Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here.

                                       NO SAFE HARBOR
       48.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

                                     CLASS ACTION COMPLAINT
                                                14
         Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 16 of 22



conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to

any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Helius who knew that the statement was false when made.
                                             FIRST CLAIM
                          Violation of Section 10(b) of The Exchange Act and
                                 Rule 10b-5 Promulgated Thereunder
                                        Against All Defendants

        49.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        50.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Helius’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each

defendant, took the actions set forth herein.

        51.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Helius’s securities in violation of Section 10(b) of the

Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

                                      CLASS ACTION COMPLAINT
                                                 15
         Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 17 of 22



       52.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Helius’s financial

well-being and prospects, as specified herein.

       53.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a

course of conduct as alleged herein in an effort to assure investors of Helius’s value and

performance and continued substantial growth, which included the making of, or the

participation in the making of, untrue statements of material facts and/or omitting to state

material facts necessary in order to make the statements made about Helius and its business

operations and future prospects in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

securities during the Class Period.

       54.     The Individual Defendants’s primary liability and controlling person liability

arises from the following facts: (i) the Individual Defendants were high-level executives and/or

director at the Company during the Class Period and member of the Company’s management

team or had control thereof; (ii) the Individual Defendants by virtue of their responsibilities and

activities as senior officers and/or directors of the Company, was privy to and participated in the

creation, development and reporting of the Company’s internal budgets, plans, projections and/or

reports; (iii) the Individual Defendants enjoyed significant personal contact and familiarity with

the other defendants and were advised of, and had access to, other members of the Company’s

management team, internal reports and other data and information about the Company’s

finances, operations, and sales at all relevant times; and (iv) the Individual Defendants were

aware of the Company’s dissemination of information to the investing public which they knew

and/or recklessly disregarded was materially false and misleading.

       55.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

                                      CLASS ACTION COMPLAINT
                                                 16
           Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 18 of 22



ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Helius’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated

by Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

       56.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

Helius’s securities was artificially inflated during the Class Period. In ignorance of the fact that

market prices of the Company’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of

the market in which the securities trades, and/or in the absence of material adverse information

that was known to or recklessly disregarded by Defendants, but not disclosed in public

statements by Defendants during the Class Period, Plaintiff and the other members of the Class

acquired Helius’s securities during the Class Period at artificially high prices and were damaged

thereby.

       57.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that Helius was experiencing, which were not disclosed by Defendants, Plaintiff and other

members of the Class would not have purchased or otherwise acquired their Helius securities, or,

if they had acquired such securities during the Class Period, they would not have done so at the

artificially inflated prices which they paid.

       58.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

                                     CLASS ACTION COMPLAINT
                                                17
         Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 19 of 22



        59.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.
                                         SECOND CLAIM
                          Violation of Section 20(a) of The Exchange Act
                                Against the Individual Defendants

        60.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        61.     The Individual Defendants acted as controlling persons of Helius within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions and their ownership and contractual rights, participation in, and/or awareness of the

Company’s operations and intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, Individual Defendants had the

power to influence and control and did influence and control, directly or indirectly, the decision-

making of the Company, including the content and dissemination of the various statements

which Plaintiff contends are false and misleading. Individual Defendants were provided with or

had unlimited access to copies of the Company’s reports, press releases, public filings, and other

statements alleged by Plaintiff to be misleading prior to and/or shortly after these statements

were issued and had the ability to prevent the issuance of the statements or cause the statements
to be corrected.

        62.     In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

        63.     As set forth above, Helius and Individual Defendants each violated Section 10(b)

and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

positions as controlling person, Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

other members of the Class suffered damages in connection with their purchases of the

                                    CLASS ACTION COMPLAINT
                                               18
         Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 20 of 22



Company’s securities during the Class Period.

                                    PRAYER FOR RELIEF
       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       (a)     Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

       (b)     Awarding compensatory damages in favor of Plaintiff and the other Class

members against all defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

       (c)     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       (d)     Such other and further relief as the Court may deem just and proper.
                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: July 9, 2019                           GLANCY PRONGAY & MURRAY LLP

                                              By: s/ Lesley F. Portnoy
                                              Lesley F. Portnoy (LP-1941)
                                              230 Park Ave., Suite 530
                                              New York, New York 10169
                                              Telephone: (212) 682-5340
                                              Facsimile: (212) 884-0988
                                              Email: lportnoy@glancylaw.com

                                                     -and-

                                              GLANCY PRONGAY & MURRAY LLP
                                              Lionel Z. Glancy
                                              Robert V. Prongay
                                              Charles H. Linehan
                                              Pavithra Rajesh
                                              1925 Century Park East, Suite 2100
                                              Los Angeles, CA 90067
                                              Telephone: (310) 201-9150
                                              Facsimile: (310) 201-9160

                                              Attorneys for Plaintiff



                                   CLASS ACTION COMPLAINT
                                              19
        Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 21 of 22



                         SWORN CERTIFICATION OF PLAINTIFF

       HELIUS MEDICAL TECHNOLOGIES, INC. SECURITIES LITIGATION


       I, Theo Caramihai, individually, and/or in my capacity as trustee and/or principal for
accounts listed on Schedule A, certify that:

       1.       I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
                Plaintiff motion on my behalf.

       2.       I did not purchase the Helius Medical Technologies, Inc. securities that are the
                subject of this action at the direction of plaintiff’s counsel or in order to
                participate in any private action arising under this title.

       3.       I am willing to serve as a representative party on behalf of a class and will testify
                at deposition and trial, if necessary.

       4.       My transactions in Helius Medical Technologies, Inc. securities during the Class
                Period set forth in the Complaint are as follows:

                (See attached transactions)

       5.       I have not sought to serve, nor served, as a representative party on behalf of a
                class under this title during the last three years, except for the following:

       6.       I will not accept any payment for serving as a representative party, except to
                receive my pro rata share of any recovery or as ordered or approved by the court,
                including the award to a representative plaintiff of reasonable costs and expenses
                (including lost wages) directly relating to the representation of the class.


       I declare under penalty of perjury that the foregoing are true and correct statements.




     7/8/2019
    ________________                           _________________________________________
        Date                                               Theo Caramihai
Case 1:19-cv-06365-LAP Document 1 Filed 07/09/19 Page 22 of 22



    Theo Caramihai's Transactions in Helius Medical Technologies,
                           Inc. (HSDT)
       Date    Transaction Type       Quantity       Unit Price
    12/12/2017       Bought             4,000         $2.4090



    *Share quantity and price have been adjusted following Helius
    Medical Technologies, Inc. 1-for-5 reverse stock split of its
    outstanding Class A common stock on January 23, 2018
